

116 HR 6002 IH: National Security Transparency Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6002IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Homeland Security, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require certain acting national security officials to appear before Congress, and for other purposes.1.Short titleThis Act may be cited as the National Security Transparency Act. 2.Acting national security official appearances before Congress(a)Initial appearanceNot later than 60 days after the date that a vacancy occurs with respect to any office listed in subsection (b), the individual serving as the acting official or performing the duties for such office shall appear before the applicable committees of Congress set forth in such subsection for such office.(b)Offices and committees of Congress(1)DODThe Secretary of Defense; the Armed Services Committees of the House of Representatives and the Senate.(2)DHSThe Secretary of Homeland Security; the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(3)Intelligence officesThe Director of the Central Intelligence Agency, the Director of the National Security Agency, or the Director of National Intelligence; the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(c)Subsequent appearances(1)In generalForty-five days following the first appearance under subsection (a), and every 45 days thereafter until an individual is confirmed by the Senate to the position with respect to which the acting official pertains, the acting official shall testify, on an alternating basis, before the applicable committees of the House of Representatives and the Senate set forth in subsection (b).(2)WaiverThe chair of any such committee may waive the requirement of paragraph (1).